COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
  IN THE MATTER OF J. A. C., A                                     No. 08-19-00042-CV
  JUVENILE,                                        §
                                                                      Appeal from the
                                Appellant.         §
                                                                     65th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                      (TC# 1800828)
                                                   §

                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due January 23, 2020

after the Court granted a third and final extension. As of the date of this order, no brief or

motion for extension of time to file the brief has been filed with this Court.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

Appellant wishes to continue the appeal and if Appellant has been deprived of effective

assistance of counsel. Further, the trial court shall forward its findings to the District Clerk of El

Paso County, Texas, on or before March 5, 2020. The District Clerk shall prepare and forward a

supplemental clerk’s record containing the findings and forward the same to this Court on or

before March 15, 2020. Further, the transcription of the hearing shall be prepared, certified and

filed with this Court on or before March 15, 2020.

       IT IS SO ORDERED this 14th day of February, 2020.


                                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.